I come from 
the South. At the conjunction of the Atlantic and the 
River Plate, my country is a gentle, temperate plain 
where livestock graze. Its history is one of ports, leather, 
salted beef, wool and meat. There were dark decades of 
lances and horses until finally, with the outset of the 
twentieth century, we were at the forefront of social, 
education and governmental affairs. I would say that 
social democracy was invented in Uruguay. 

For nearly 50 years, the world saw us as a kind of 
Switzerland, but in reality in economic matters we were 
the bastard children of the British Empire. When the 
empire ended, we experienced the bitter and terrible 
terms of trade and we yearned for the past for almost 
50 years, remembering Maracaná. Today, we have 
re-emerged in a globalized world, having learned from 
our pain. 

My personal story is that of a boy — because I 
once was a boy — who like others wanted to change his 
times and his world and dreamed of a free and classless 
society. My mistakes were in part the results of my era. 
Obviously I take responsibility for them, but sometimes 
I cry: “If only I had the strength that I had when we 
enjoyed such utopia!”

However, I do not look towards the past because 
what we have today was created from the fertile ashes 
of yesterday. On the contrary, I am not on this planet 
to settle scores or to reminisce. I am greatly anguished 
by the future that I will not see, and to which I have 
committed myself. Yes, it is possible to have a world 
with more humanity, but perhaps today the main task 
is to save life.

I am from the South and I have come from the 
South to this Assembly. I share with the thousands of 
poor compatriots in cities, in the jungles, in the plains, 
in the pampas and the canyons of Latin America the 
common fatherland that we are creating. I bear upon 
my shoulders the indigenous cultures, the remains 
of colonialism in the Malvinas, and the futile and 
regrettable blockades of Cuba under the Caribbean 
sun. I also bear the consequences of the electronic 
surveillance, which does nothing but create the distrust 
that poisons us needlessly. I also come with a huge 
social debt and with the need to defend the Amazon, the 
seas, and our great rivers of America. I also have the 
duty to fight for all on behalf of my fatherland and so 
that Colombia can finally regain peace. I have the duty 
to fight for tolerance for those who are different and 
with whom we have differences and disagreements. We 
do not need tolerance for those with whom we agree. 
Tolerance is the foundation of peaceful coexistence, 
understanding that we are all different in this world. 

I fight against the illicit economy, drug trafficking, 
theft, fraud, corruption — the contemporary scourges 
unleashed by an opposite set of values and by those 



who maintain that we are happier when we are richer, 
no matter by what means. We have sacrificed the old, 
immaterial gods and we are now occupying the temple 
of the Market God. This god organizes our economy, our 
politics, our habits and our lives, and even provides us 
with rates and credit cards and the illusion of happiness. 
It seems that we have been born only to consume, and 
when we can no longer consume we are overcome by 
frustration, poverty and self-loathing.

It is true that today, in order to spend and to bury 
our garbage in what science calls the carbon footprint, 
if in this world we aspired to consume like the average 
American, we would need three planets in order to be 
able to live. In other words, our civilization has mounted 
a deceitful challenge, and as we go on it is not possible 
for everyone to achieve that goal. Indeed, our culture is 
increasinglt driven by accumulation and market forces. 
We are promised a life of spending and squandering; 
in fact, it is a countdown against nature and against 
future humankind. It is a civilization against simplicity, 
against sobriety, against all natural cycles; worse yet, it 
is a civilization against freedom, which requires time to 
experience human relationships and the most important 
things: love, friendship, adventure, solidarity and 
family. It is a civilization against free time that does 
not pay, that cannot be bought and that allows us to 
contemplate the beauty of nature.

We have destroyed the real jungles and sown 
anonymous cement jungles. We have tackled a 
sedentary lifestyle with walking, insomnia with pills, 
solitude with electronics. Can we be happy when we 
are so far from the human essence? We have to ask 
ourselves this question. Stupefied, we have rejected our 
own biological imperative, which defends life for life’s 
sake as a superior cause, and we have replaced it by 
functional consumerism and accumulation.

Politics, the eternal mother of all human 
endeavours, has remained shackled to the economy 
and to the marketplace.Going from one adventure to 
another, politics achieves little more than perpetuating 
itself, and as such it delegates its power and spends its 
time bewildered, fighting for the Government. Out of 
control, human history marches forward, buying and 
selling everything and innovating in order to negotiate 
what is, in a way, non-negotiable. Marketing exists for 
everything: cemeteries and funeral services, maternity 
wards, fathers, mothers, grandparents, uncles, 
secretaries, cars and vacations. Everything is business. 
Marketing campaigns deliberately target children and 
psychologically influence older children to reserve 
safe territory for the future. Abundant evidence exists 
of such abominable uses of technology that sometimes 
induce mass frustration.

The average city dweller wanders between financial 
institutions and tedious office routines, sometimes 
moderated by air conditioning. He often dreams about 
vacations and freedom. He dreams about having the 
ability to pay his bills until one day his heart stops and 
he is gone. Other such soldiers will fall prey to the jaws 
of the marketplace, sharing in material accumulation.

The crisis really rests in the powerlessness of 
politics, which is incapable of understanding that 
humankind cannot and will not escape nationalism, 
which is practically etched into our DNA. Today, it is 
time to fight to prepare a world without borders.

The globalized economy has no other driving force 
except that of the private interests of the very few, 
and each nation State seeks only to maintain its own 
stability. Today, the great task for our peoples and our 
humble way of seeing things becomes the be-all and 
end-all. As if that were not enough, truly productive 
capitalism is a prisoner of the banks, which are at the 
summit of global power. More clearly, the world is 
clamouring for global regulations that respect scientific 
achievements, which abound, but it is not science that 
governs the world.

Today, we need a lengthy agenda of definitions. We 
must define working hours throughout the world. We 
need to have convergence among currencies. We need 
to finance the global struggle for water and against 
desertification. We have to figure out how to recycle 
more and how to counter global warming. What are the 
limits of each human task?

We must achieve a broad planetary consensus to 
unleash solidarity among the most oppressed and to 
punish and tax waste and speculation by mobilizing the 
large economies not to produce disposable goods, but 
rather useful goods without planned obsolescence or 
excess, which would help the world’s poorest peoples. 
Useful goods could stand against world poverty. Turning 
to a useful neo-Keynesianism on a global scale in order 
to abolish the world’s most flagrant embarrassments 
would be a thousand times more profitable than making 
war.

Perhaps our world needs fewer global organizations, 
organized forums and conferences, which serve only 
to aid hotel chains and airlines; perhaps no one really 



benefits from their decisions anyway. We must return 
to what is old and eternal in human life, along with 
science that strives to serve humankind, and not only 
the rich. With scientists, the counsellors of humankind, 
we can create agreements for the entire world. Neither 
the large nation States nor transnational companies, not 
to mention the financial system, ought to govern the 
world of humanity. Yes, lofty politics combined with 
scientific wisdom — it must come from science, which 
is not attracted by material gain but looks towards the 
future and tells us about things we may not foresee. 
How many years ago did they tell us in Kyoto about 
certain facts linked to climate change?

We have finally learned that intelligence must be 
at the helm, guiding the ship to port. Actions of this 
nature and others that we cannot name, yet which we 
believe to be crucial, require life and not acquired 
wealth. Obviously, we are not so naïve; these and other 
things like that will not come to pass. Many pointless 
sacrifices still lie ahead of us. We still must deal with 
the consequences and not tackle the causes. Today, the 
world is incapable of establishing global regulations for 
the planet, due to the failure of lofty global politics, 
which meddles with everything.

For a time, we were protected by more or less 
regional agreements, established to create a deceitful 
so-called free trade that in the end constructed 
protectionist, supranational barriers in some regions 
of the globe. In turn, important branches of industry 
and services dedicated to saving and improving the 
environment will arise. We will be comforted by that 
for a while. We will be distracted. 

But of course, the accumulation will continue 
unabated, to the delight of the financial system. Wars 
and fanaticism will continue until nature calls us to 
account and makes our civilization non-viable. Perhaps 
our vision is too crude, not compassionate enough, 
and we view man as a unique creature, the only one on 
Earth capable of acting against his own species.

I reiterate that what some call our planet’s ecological 
crisis is the result of the overwhelming triumph of 
human ambition. This is our triumph and our defeat, 
given our political impotence to fit into the new era that 
we have helped to build without realizing it.

Why do I say this? The numbers tell the story. 
The truth is that the global population quadrupled and 
gross domestic product grew by a factor of at least 
20 over the past century. World trade has doubled 
approximately every six years since 1990. We could 
continue to list numbers that clearly establish the 
march of globalization. What is happening to us? 
We are entering a new era, and rapidly, but with our 
political bodies, cultural accessories, parties and young 
people all reduced to old age before the horrific and 
accelerating changes that we cannot even grasp. We 
cannot manage globalization because we do not think 
globally. We do not know if this is a cultural limitation 
or we are reaching biological limits. 

The portents of revolution are present in our age 
as in no other in the history of humankind, yet our age 
does not have a conscious direction or even a basic 
instinctive direction, and still less organized political 
direction, because we do not have even the beginnings 
of a philosophy with which to face the speed of 
oncoming changes. 

The greed that has been such a negative force and 
such a driver of history has also pushed forward the 
material, scientific and technical progress that has 
made our era and our time what it is and has enabled a 
phenomenal leap forward on many different fronts. At 
the same time, this very tool — the greed that pushed us 
to domesticate science and transform technology — is 
paradoxically pushing us over the edge into a shadowy 
abyss, towards an unknown fate, an era without history, 
and we are left without eyes to see or the collective 
intelligence to continue to colonize and transform 
ourselves. 

If there is one thing that defines this tiny little 
human creature, it is that it is an anthropocentric 
conqueror. It seems that things come alive and submit 
to men. Glimpses of these things abound everywhere, 
glimmers that should allow us to discern these things, 
or at least make out the direction in which things are 
headed, but it is clearly impossible to make collective, 
global decisions about the big picture. Individual greed 
easily triumphs over our species’ greed. Let us be clear. 
What is the big picture of which we speak? It is the 
system of global life on Earth, including human life, 
with all the fragile balances that make it impossible for 
us to continue as we are.

On the other hand — and this is less contentious and 
more obvious — in the West in particular, because we 
are indeed from the West, though we are also from the 
South, the republics arose to make the claim that men 
are equal, that no one is better than anyone else, and 
that Governments should represent the common good, 
justice and equity. Often, these republics become warped 



and fall into the habit of ignoring ordinary people, the 
man on the street, the common people. Republics were 
not created to outgrow their constituents, but instead 
are historical phenomena designed to function for their 
own people. They must therefore answer to majority 
and must fight for its interests.

As for the traces of feudalism that persist in 
our societies, or the domineering classicism, or the 
consumer culture that surrounds us all, in the course 
of their existence republics often adopt a way of daily 
life that excludes and holds at arm’s length the common 
man. In fact, that common man should be the central 
cause of the republic’s political struggle. Republican 
Governments should increasingly look like their 
respective peoples in the way they live and the way they 
deal with life. 

The fact is that we tend to cultivate feudal 
anachronisms, spoiled affectations and hierarchical 
distinctions that undermine the best feature of 
republics — the fact that no one is better than anyone 
else. The interaction of those factors and others keeps 
us living in prehistory, and today it is impossible to 
renounce war when politics fails. Thus, economies are 
strangled and resources wasted. Every minute in the life 
of our planet, we spend $2 million on military budgets 
around the world — $2 million a minute. Medical 
research on all manner of diseases, which has made 
huge advances and is a blessing that promises longer 
life, receives barely a fifth of what is budgeted for the 
military. That process, from which we cannot escape, 
perpetuates hatred, fanaticism and distrust, fuels new 
wars and wastes fortunes.

I know that it is very easy politically to criticize 
ourselves at the national level, and I think it naive 
in this world to propose that resources that could be 
saved and spent on other, useful things. Again, that 
would be possible if we were capable of making global 
agreements and working on global prevention and 
world policies aimed at ensuring peace and offering 
the weakest among us guarantees that do not exist. 
Enormous resources would have to be cut to address 
the most shameful things on Earth, but one question 
suffices. Where can humankind as it is today go 
without those guarantees? Thus, each wields arms 
commensurate with his size. 

And that is where we are today, because we can 
barely reason as individuals, let alone as a species. 
Global institutions, especially today, languish in the 
shadow of the dissenting great nations. Clearly, such 
nations wish to hold on to power. They block action 
by the United Nations, which was created in the hope 
and with a dream of peace for humankind. But what 
is even worse is that they have cut it off from global 
democracy. We are not all equal. We cannot be equal 
in a world where some are strong and others weak. As 
a result, our world democracy is wounded, and we face 
the historical impossibility of reaching a global peace 
agreement. We patch up diseases when an outbreak 
occurs as one or other of the great Powers wishes, while 
we look on from afar.

It would be difficult to invent a force that is worse 
than the chauvinistic nationalism of the great Powers. 
Nationalism, a force that liberates the weak through 
the process of decolonization, has become a tool of 
oppression in the hands of the strong. The past two 
centuries are full of examples. The United Nations is 
languishing and becoming increasingly bureaucratic 
from lack of power and autonomy, above all of 
recognition of democracy for the weak of the world, 
who are the majority. 

By way of a very small example, our little country 
is in absolute terms the largest Latin American 
contributor of soldiers to peacebuilding missions, 
and we go wherever we are asked to go. But we are 
small and weak, and in the places where resources are 
distributed and decisions made, we cannot go even to 
serve coffee. In our heart of hearts we long to help 
humankind emerge from prehistory — and people who 
live with war are still living in prehistory, despite the 
many artifacts they can build — but as long as we do 
not emerge from prehistory and retire war as a resort 
when politics fails, that is the long march and challenge 
we have ahead of us. We say that in full awareness; we 
are familiar with the loneliness of war.

Such dreams, however, require us to fight for an 
agenda of world agreements that can begin to steer our 
history and overcome life’s threats, step by step. Our 
species should have a Government for all humankind 
that supersedes individualism and creates political 
leaders who follow the path of science and not merely the 
immediate interests of those governing and suffocating 
us. At the same time, we must understand that the 
world’s poor are not from Africa or Latin America; 
they are all part of humankind, and that means that we 
must help them to develop so they can lead decent lives. 
The necessary resources exist. They can be found in the 
waste of our predatory civilization. 



A few days ago a tribute was delivered in a fire 
station in California. An electric bulb had been turned 
on for 100 years. It had been on for 100 years! How many 
millions of dollars have they taken from our pockets 
deliberately creating junk so that people will buy and 
buy and buy? But globalization means a brutal cultural 
change for our planet and for our life. That is what 
history demands from us. The entire material basis has 
changed and it has changed man. In our culture, we act 
as if nothing had happened. Instead of us controlling 
globalization, it controls us. 

Almost 20 years ago, we discussed the humble 
Tobin tax, which could not be applied at a global level. 
All of the banks with financial power rose up against it. 
Their private property and who knows how many other 
things would be harmed. However, that is the paradox. 
With talent and collective work, with science, step by 
step humankind can make deserts green; humankind 
can bring agriculture to the seas; humankind can 
develop agriculture that lives with salt water. 

If the power of humankind is focused on what is 
essential, it is infinite. Here we see the greatest sources 
of energy. What do we know about photosynthesis? 
Almost nothing. There is a great deal of energy in 
the world, if we work together to use it properly. It 
is possible to eliminate poverty from the planet. It is 
possible to create stability. It will be possible for future 
generations, if they begin to reason as a species and 
not just as individuals, to bring life to the galaxies and 
pursue this dream of conquest that we, human beings, 
have in our genes. 

But if those dreams are to come true, we will have to 
control ourselves or we will die. We will die because we 
are not capable of being at the level of the civilization 
that we have been developing with our efforts. That 
is our dilemma. We should not spend our time merely 
correcting the consequences. Let us consider the deep-
rooted causes, the civilization of waste, the present 
civilization that is stealing time from human life and 
wasting it on pointless matters. 


Let us remember that human life is a miracle. 
Consider that human life is a miracle, that we are 
alive as a result of a miracle, and that nothing is more 
important than life. Our biological duty is, above all, to 
respect life, promote it, take care of it, reproduce it and 
understand that the species is our being.

